Citation Nr: 1455481	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  09-13 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell fragment wounds to muscle group XXI with retained foreign bodies, evaluated as 10 percent disabling prior to October 12, 2012, and 20 percent since October 12, 2012.

2.  Entitlement to an increased rating for lumbar spine degenerative disc disease, evaluated as 10 percent disabling prior to February 4, 2009, and 20 percent since February 4, 2009.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling prior to February 4, 2009, and 30 percent from February 4, 2009.

4.  Entitlement to service connection for allergic contact dermatitis.

(The issue of entitlement to vocational rehabilitation training, under the provisions of Chapter 31, Title 38, United States Code is the subject of separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to June 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2006, December 2007, and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In a June 2006 rating decision, the RO continued 10 percent ratings for the Veteran's service-connected shell fragment wounds to muscle group XXI, PTSD, and lumbar spine degenerative disc disease.  In May 2007, he filed a notice of disagreement (NOD) pertaining, in part, to the evaluation assigned for his "back problems."  In July 2007, he filed claims for increased ratings his service-connected PTSD, shell fragment wounds, and lumbar spine degenerative disc disease.  In a December 2007 rating decision, the RO continued the 10 percent ratings.  In April 2008, the Veteran filed an NOD regarding the 10 percent ratings and ten other service connection claims.  In April 2009, a statement of the case (SOC) was issued regarding all 13 issues, but the Veteran only filed a substantive appeal (VA Form 9) with the increased rating claims.  See April 2009 VA Form 9.  

In a June 2009 rating decision, the RO denied service connection for allergic contact dermatitis.  The Veteran filed an NOD in January 2010, and an SOC was issued in October 2010.  In November 2010, the Veteran filed a substantive appeal (VA Form 9).  This issue was not certified to the Board.  

In a March 2009 rating decision, the RO granted a 30 percent rating for PTSD and a 20 percent rating for lumbar spine degenerative disc disease, each effective from February 4, 2009.  In a May 2013 rating decision, the RO granted a 20 percent rating for residuals of shell fragment wounds to muscle group XXI, effective from October 12, 2012.  As higher ratings for these disabilities are available and the Veteran is presumed to seek the maximum available benefits, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran also appealed the denial of service connection for hearing loss and tinnitus; however, the RO granted service connection for hearing loss and tinnitus in a January 2010 rating decision.  That rating decision is considered a full grant of the benefits sought and these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim).

In September 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing addressed the Veteran's increased rating claims, but not his claim for service connection for allergic contact dermatitis.  A transcript of the proceeding is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Board also notes that, in a July 2012 rating decision, the RO granted service connection for left lower extremity radiculopathy and assigned a 10 percent evaluation.  The RO also denied an increased evaluation for coronary artery disease and bilateral hearing loss, service connection for erectile dysfunction and tingling of the arms/hands, and entitlement to TDIU.  The Veteran filed a notice of disagreement.  According to VACOLS, a statement of the case was issued in June 2013; however, that document is not associated with the claims file.  Therefore, to ensure a complete record, the AOJ should associate a copy of the June 2013 statement of the case with the VBMS file.

The issues of entitlement to increased ratings for PTSD and lumbar spine degenerative disc disease, and service connection for allergic contact dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

For the entire appeal period, the Veteran's residuals of shell fragment wounds to muscle group XXI have resulted in severe disability.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent evaluation, but no higher, have been met for residuals of shell fragment wounds to muscle group XXI for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.55, 4.56, 4.73, Diagnostic Code 5321 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Regarding entitlement to an increased rating for shell fragment wounds to muscle group XXI, the Veteran has requested a 20 percent rating prior to February 4, 2009, i.e., for the entire appeal period.  See Board Hearing Transcript (Tr.) at 4.  As will be discussed below, the Board is granting a higher 20 percent rating for this disability throughout the appeal period, which is a full grant of the benefits requested by the Veteran.  Given the favorable disposition, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.


II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the residuals of shell fragment wounds to muscle group XXI have been evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5321.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Under Diagnostic Codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 

38 C.F.R. § 4.73, Diagnostic Code 5321 addresses injuries to muscle group XXI. Muscle group XXI involves the muscles of respiration - the thoracic muscle group.  A 0 percent rating is assigned for a slight impairment of muscle function, a 10 percent rating is assigned for moderate impairment, and a 20 percent rating is assigned for moderately severe or severe impairment.


III.  Analysis

Considering the evidence in light of the foregoing, the Board finds that a 20 percent rating is warranted for the Veteran's shell fragment wounds to muscle group XXI throughout the appeal period.

The Veteran's service treatment records reflect that he sustained two shrapnel wounds to his upper back in February 1968.  He never had any symptoms referable to his chest, namely shortness of breath or hemoptysis.  Chest X-rays at the time of the injury were completely negative.  The shrapnel was removed, and the wound was debrided under general anesthesia.  He was admitted at the Naval Hospital in Memphis, Tennessee.  On admission, the wounds were slightly infected and draining.  During hospitalization, the wounds rapidly healed without complications.  At the time of his discharge in March 1968, both wounds were completely healed.  Subsequent X-rays revealed a retained foreign body in the left chest wall, inferior to the tip of the scapula.  In October 1968, the Veteran reported that this area occasionally ached during cold, damp weather.  Service connection was granted for residuals of the shell fragment wounds, and a 10 percent rating was assigned effective from June 3, 1969.

In July 2007, the Veteran filed a claim for an increased rating.  

The report of a September 2007 VA examination reflects that the Veteran complained of pain in the mid and lower back.  He estimated the level of pain as 7/10 and that it might last for a day or two on and off.  On physical examination, he had two well-healed scars on the right side of the mid-back that measured 6.0 cm. by 2.0 cm.  The scar was depressed, hypo-pigmented, well-healed, and non-tender.  There was another scar on the left side of the mid back that measured 3.5 cm. and was linear, flat, well-healed, and non-tender.  Both scars were not painful to palpation.  The lungs were clear to auscultation and percussion.  X-rays showed a 5 mm. shrapnel fragment in the lateral lower left lung.

The report of a February 2009 VA examination reflects that the Veteran complained of shoulder and back pain.  He said he missed 120 days of gainful work in the past year and that his income had been reduced by about 60 percent.  It was noted that he had shrapnel injuries of the bilateral posterior thorax and possible association with shoulder pain and respiratory problems.  He said that he began having right shoulder pain 24 years ago and left shoulder pain 7 to 8 years ago and that he had been told he had arthritis.  A September 2006 X-ray of the left shoulder showed spurring and sclerosis.  He complained of bilateral pain and stiffness that was constant, but became worse in cold weather and with lots of reaching overhead.  The Veteran described the pain in the joint and not in the areas of his shrapnel scars on the posterior upper thorax of both sides.  He described having dyspnea on exertion, but he had no pulmonary symptoms and no pneumonia, chronic obstructive pulmonary disease, or emphysema.  An 2007 X-ray showed 4 mm. shrapnel particle in the lateral left hemithorax located over the mid thoracic spine.  The left shoulder showed no evidence of shrapnel.

On physical examination, the Veteran's chest was clear to auscultation with good air exchange.  There were two scars on the posterior upper thorax.  On the left the scar measured 4 cm. by 1 cm. and on the right the scar measured 4 cm. by 2 cm.  Both scars were deep, hyperpigmented, deeply depressed, nontender, and nonadherent.  They were moderately disfiguring.  There were no scars over the shoulders or anterior chest.  A February 2009 X-rays showed evidence of a 2 mm by 0.5 mm radiopaque fragment possible shrapnel localized to the deep soft tissues posterolateral aspect peripheral left hemithorax.  Airtrapping bilaterally noted potentially related to chronic obstructive pulmonary disease (COPD) without infiltrates and no evidence of pulmonary vascular congestion.  X-rays of the shoulders showed no shrapnel fragments; however, degenerative changes were noted.  The examiner indicated that the residuals of the shell fragment wounds were scars and retained fragment, but not the shoulder or respiratory symptoms.

A report of a June 2012 VA examination reflects that the Veteran had a history of a penetrating muscle injury affecting muscle group XXI.  The scars were noted to be small or linear, indicating short track of missile through muscle tissue.  There were no fascial defects noted.  There was some impairment of muscle tonus resulting in lowered threshold of fatigue and occasional fatigue-pain.  

The report of an October 12, 2012, VA examination reflects that there had been no change in the posterior thorax scars since February 2009.  The examiner indicated that the scars were ragged, depressed, and adherent, indicating wide damage to muscle groups in missile track.  

In February 2013, the RO requested a supplemental opinion from the October 2012 VA examiner, noting that there appeared to be a discrepancy with the June 2012 VA examiner's description of the Veteran's scars.  It was noted that the June 2012 VA examiner described the scars as small or linear, indicating short track of missile through muscle tissue, which suggested a "moderate" evaluation, whereas the October 2012 VA examiner's description suggested a "severe" evaluation.  The October 2012 VA examiner noted that she described scars that were deep and depressed.  She noted that VA examinations conducted in January 2006, September 2007, and February 2009 supported her conclusion.  The scars were described as adherent, depressed, deep, deeply depressed, and moderately disfiguring.  She said that these findings suggested wide damage to muscle group XXI.  

In this case, the original injury involved a deep penetrating wound by small high velocity missile and required debridement.  Although there was some slight infection, it was not prolonged, and there was no evidence of sloughing of soft parts.  The wounds healed within a month without complication, except a retained foreign body.  During service, the Veteran complained of some achiness during cold, damp weather, but he was otherwise able to perform his duties fully.  This history is consistent with a moderate disability.  Post-service, he has complained of muscle weakness, fatigue-pain, and a lowered threshold of fatigue.  The consistent complaints of cardinal signs of symptoms of muscle disability are suggestive of moderately-severe disability.  Significantly, however, the October 2012 VA examiner indicated that the scars indicated wide damage to the muscle groups in the missile track, which is consistent with severe muscle disability.  See 38 C.F.R. § 4.56(d)(4)(iii).  Furthermore, she explained how the findings on previous examinations supported her conclusion.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria are met for a 20 percent rating throughout the appeal period.  

The Board has also considered whether separate ratings are warranted for the Veteran's shoulder and respiratory complaints.  During the September 2014 hearing, he described having pain in his shoulder (Tr. at 37) and respiratory problems (Tr. at 44).  Although the Veteran is competent to report observable symptoms, such as shoulder pain, muscle fatigue, and difficulties breathing, he is not competent to relate these symptoms to his shell fragment wounds.  This determination involves a complex medical question requiring medical training and expertise, which the Veteran does not have.  Significantly, the February 2009 VA examiner provided competent evidence indicating that the Veteran had arthritis in both shoulders and noted that there was potential evidence of COPD.  The examiner opined that his shoulder and respiratory symptoms were not a result of the shell fragment wounds.  Thus, the Board finds that separate ratings are not warranted for his shoulder and respiratory complaints.  In addition, separate ratings are not warranted for scars because the evidence does not show that the scars cover an area of at least 39 sq. cm., are unstable or painful, or cause some other disabling effect.  See 38 C.F.R. § 4.118 (Diagnostic Codes 7801 to 7805) (2014).  

Moreover, as stated by the Veteran's representative at the September 2014 hearing, they are seeking a 20 percent evaluation prior to October 12, 2012.  Because this decision represents a full grant of the benefits sought by the Veteran, the Board need not discuss whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321(b)(1). 

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's shell fragment wounds, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a higher 20 percent rating for residuals of the shell fragment wounds to muscle group XXI is warranted throughout the appeal period.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 20 percent rating, but no higher, for residuals of shell fragment wounds to muscle group XXI is granted for the entire appeal period, subject to the provision governing the payment of monetary benefits.


REMAND

The Board finds that a remand is necessary to obtain outstanding VA treatment records pertaining to the Veteran's PTSD.  The Board also finds that additional VA examinations are necessary to assess the current severity of the Veteran's PTSD and lumbar spine degenerative disc disease.  Finally, a remand is necessary to afford the Veteran a hearing before the Board pertaining to his claimed allergic contact dermatitis.  

During the September 2014 Board hearing, the Veteran testified that he receives treatment for his PTSD every three or four months at the VA medical center (VAMC) in Denver, Colorado.  See Board Hearing Tr. at 14-15.  Currently, the record includes VA treatment records from the VA Eastern Colorado Health Care System dated through April 2013.  On remand, any outstanding records should be obtained.

The most recent examinations for the Veteran's PTSD and lumbar spine degenerative disc disease were in October 2012, which would have been over two years ago.  During the Board hearing, the Veteran testified that he had erectile dysfunction and bladder and bowel problems, which he attributed to his lumbar spine degenerative disc disease.  See Board Hearing Tr. at 34.  His testimony suggested a worsening of his lumbar spine condition.  Therefore, the Board finds that he should be afforded another VA examination to assess the current severity of his lumbar spine degenerative disc disease and to determine whether there are any associated neurological abnormalities.  The Board also finds that another VA examination to assess the current severity of his PTSD would be helpful in making a determination on this claim.  

Regarding the Veteran's claim for service connection for allergic contact dermatitis, a rating decision was issued in June 2009, and the Veteran filed an NOD in January 2010.  An SOC was issued in October 2010.  VACOLS (Veterans Appeals Control and Locator System) indicates that the Veteran failed to respond and the matter was closed in December 2010; however, a VA Form 9 was received in November 2010 and is associated the electronic folder in VBMS.  Although this matter was not certified to the Board, an appeal has been perfected.  Moreover, on his November 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing by live videoconference.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014).  Because the RO schedules Board videoconference hearings, a remand of this claim is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for a videoconference hearing before the Board in accordance with his November 2010 request pertaining to the claim for service connection for allergic contact dermatitis.  

The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  The AOJ should obtain any outstanding VA medical records.  Specifically, the AOJ should secure any records pertaining to treatment for PTSD from the VA Eastern Colorado Health Care System dated since April 2013.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine degenerative disc disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  He or she should also identify and describe all neurological manifestations of the service-connected spine disability and specifically state whether the Veteran has erectile dysfunction or bladder and bowel impairment associated with his lumbar spine degenerative disc disease.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the psychologist or psychiatrist should be performed. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD. 

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

The examiner should discuss the functional impairment caused solely by the Veteran's service-connected PTSD and address the effect on his ability to engage in any type of full-time employment. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


